Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 30




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                               CASE NO. ______________________

  THI MEDICAL, S.A.C., a Peruvian
  company,

         Plaintiff,

  v.

  FILMORE MANAGEMENT TRADING, LLC
  a Florida limited liability company, PEDRO R.
  AST, an individual, CLAUDIO TORRES, an
  individual, and TUV RHEINLAND GROUP,
  a German corporation,

        Defendants.
  _______________________________________/

                                           COMPLAINT
         Plaintiff, THI Medical, S.A.C. (“THI”), by and through its undersigned counsel, sues

  Filmore Management Trading, LLC (“Filmore”), Pedro R. Ast (“Ast”), Claudio Torres (“Torres”),

  and TUV Rheinland Group (“TUV”) (collectively, “Defendants”) and states as follows:

                                     NATURE OF THE ACTION

         1.       As the COVID-19 pandemic wreaked havoc on the world, governments scrambled

  to provide lifesaving personal protective equipment (“PPE”) to their citizens—particularly to

  front-line medical workers and the elderly—who were deemed most vulnerable to falling victim

  to the virus.   The country of Peru was no exception. THI, a Peruvian medical equipment

  wholesaler, whose owner is himself a well-known physician in the country, scrambled to find a

  reliable vendor that it could use to quickly and efficiently supply hospitals, government agencies,

  and others in-country, with PPE.
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 30




         2.     Unfortunately, where there is great need there are generally those bent on preying

  on that need, like Torres, Ast, and Filmore. After learning that THI was in search of a reliable

  PPE source, Torres introduced THI to Ast, the head of Filmore. Torres presented Ast to THI as a

  person THI could trust. Torres also told THI that Filmore was a reputable company that had

  authentic 3M masks. Ast represented to THI that Filmore could provide 500,000 3M 1860 N95

  respirators (“3M Masks”). Ast knew that these masks were destined for hospitals and government

  agencies and would be used to protect hundreds of thousands of people, including medical

  professionals on the front lines who were treating highly contagious COVID patients. Filmore—

  although it represented to THI that it had authentic 3M masks for sale—knew that it was selling

  counterfeit product. Thereafter, Filmore used a series of bogus documents to convince THI to

  send Filmore $1,700,000.00, and Torres $126,244.00, for masks that were not authentic 3M masks.

  Finally, Filmore engaged the services of a third co-conspirator, TUV, to prepare a fraudulent and

  misleading inspection report, which falsely confirmed that the 3M Masks were authentic.

         3.     Once THI’s shipment of 3M Masks arrived in Peru, the gravity of the fraud soon

  materialized. After the goods had cleared customs, 3M filed a complaint with Peru’s National

  Institute for the Defense of Competition and the Protection of Intellectual Property

  (“INDECOPI”), 1 claiming that the 3M Masks were counterfeit. The masks were then seized and

  have been held by INDECOPI ever since.

         4.     In order to defend itself from what it believed at the time was an error by 3M, THI

  reached out to Filmore and Torres to request additional documentation demonstrating the

  authenticity of the 3M masks. Filmore and Torres sent documents that THI would later learn were




  1
           INDECOPI is a government agency in Peru that promotes competition and the protection
  of intellectual property rights.
                                                 2
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 30




  fraudulent.   These documents included invoices, certifications, and even emails that had

  purportedly been sent by 3M confirming the authenticity of the 3M Masks. In short, Filmore and

  Torres not only defrauded THI at the inception of their relationship, but they doubled down on that

  fraud in an attempt to avoid liability. THI now faces civil penalties and fines in Peru from

  INDECOPI, is being sued by its clients in Peru, and is out millions of dollars paid to obtain what

  are unusable, unsellable, and counterfeit 3M face masks.

                                           THE PARTIES

         5.      Plaintiff THI is a corporation organized and existing under the laws of Peru with

  its principal place of business located at Calle Domingo de la Presa 252, Santiago de Sucro 15023,

  Peru. John Seminario Salazar (“Seminario”) is the Chief Executive Officer of THI.

         6.      Defendant Filmore is a limited liability company organized and existing under the

  laws of the State of Florida, with its principal place of business located at 900 Brickell Key Blvd.,

  Miami, Florida.

         7.      Defendant Ast is, upon information and belief, domiciled in Florida and is a

  manager of Filmore. Defendant Ast is a co-conspirator in the fraud orchestrated by Filmore and

  was the principal point of contact for THI in its dealings with Filmore.

         8.      Defendant Torres is, upon information and belief, domiciled in California and was

  an independent broker who introduced THI to Filmore. Defendant Torres is a co-conspirator in

  the fraud orchestrated by Filmore.

         9.      Defendant TUV is a corporation organized and existing under the laws of Germany,

  with its principal place of business located at Am Grauen Stein Koln, 51105 Germany. Defendant

  TUV provides technical testing of products in the areas of safety, efficiency, and quality.




                                                   3
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 30




  Defendant TUV’s inspection report falsely represented that the 3M Masks were authentic.

  Defendant TUV is a co-conspirator in the fraud orchestrated by Filmore.

                                   JURISDICTION AND VENUE
         10.     This Court has original jurisdiction over this action under 28 U.S.C § 1331 because

  the contract in question is governed by the United Nations Convention on Contracts for the

  International Sale of Goods, a treaty to which the United States is a signatory.

         11.     This Court also has supplemental jurisdiction over the claims against Torres and

  TUV under 28 U.S.C. § 1367(a) because they form part of the same case or controversy as the

  claims over which the Court has original jurisdiction.

         12.     This Court has general personal jurisdiction over Filmore under Section 48.193(2),

  Florida Statutes, because its principal place of business is in Florida and therefore it is engaged

  and/or has engaged in substantial and not isolated activities within Florida.

         13.     Additionally, this Court has specific personal jurisdiction over Filmore under:

                 a.      Section 48.193(1)(a)(1), Florida Statutes, because Filmore operates,

                         conducts, engages in or carries on a business in Florida; and/or

                 b.      Section 48.193(1)(a)(7), Florida Statutes, because Filmore breached a

                         contract governed by the laws of the State of Florida by failing to deliver

                         authentic 3M masks to THI, despite receiving funds in its Florida bank

                         account as payment for 3M masks; and/or

                 c.      Section 48.193(1)(a)(2), Florida Statutes, because Filmore committed a

                         tortious act or acts in Florida, as further alleged below.

  Filmore’s contacts with the State of Florida are sufficient such that the Court’s exercise of personal

  jurisdiction does not offend traditional notions of fair play and substantial justice.



                                                    4
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 30




             14.   This Court has general personal jurisdiction over Ast because he is domiciled in

  Florida.

             15.   This Court also has specific personal jurisdiction over Ast pursuant to Section

  48.193(1)(a)(2), Florida Statutes, because Ast committed a tortious act or acts in Florida, as further

  alleged herein. Ast’s contacts with the State of Florida are sufficient such that the Court’s exercise

  of personal jurisdiction does not offend traditional notions of fair play and substantial justice.

             16.   This Court has specific personal jurisdiction over Torres pursuant to Section

  48.193(1)(a)(2), Florida Statutes, because Torres committed a tortious act or acts in Florida, as

  further alleged herein. Torres’ contacts with the State of Florida are sufficient such that the Court’s

  exercise of personal jurisdiction does not offend traditional notions of fair play and substantial

  justice.

             17.   This Court has general personal jurisdiction over TUV under Section 48.193(2),

  Florida Statutes, through its wholly-owned North American subsidiary, TUV Rheinland of North

  America, Inc. (“TUV America”), which runs all of TUV’s North American operations, inclusive

  of all operations in the United States. At all times relevant to this lawsuit, TUV America was

  acting as an agent of TUV. TUV America is registered to do business in Florida, has an office in

  Florida, and regularly engages in business in Florida. Therefore, TUV, through its subsidiary TUV

  America, is engaged and/or has engaged in substantial and not isolated activities within Florida.

             18.   This Court has specific personal jurisdiction over TUV pursuant to:

                   a.     Section 48.193(1)(a)(1), Florida Statutes, because TUV operates, conducts,

                          engages in or carries on a business in Florida, through its wholly owned

                          subsidiary, TUV America; and/or




                                                    5
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 30




                 b.      Section 48.193(1)(a)(2), Florida Statutes, because TUV committed a

                         tortious act or acts in Florida, as further alleged herein.

  TUV’s contacts with the State of Florida are sufficient such that the Court’s exercise of personal

  jurisdiction does not offend traditional notions of fair play and substantial justice.

         19.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

  or omissions giving rise to the claims here occurred in this District.

                                    GENERAL ALLEGATIONS
                                  Torres Introduces THI to Filmore

         20.     THI was introduced to Torres through a mutual connection. Upon learning that

  THI was in search of 3M face masks for its clients in Peru, Torres advised he could locate the

  approximately 1.3 million 3M masks THI was looking for, in exchange for a fee.

         21.     Acting as THI’s agent, Torres assisted THI in locating a distributor that could fulfill

  THI’s PPE needs. Torres ultimately put THI in contact with two distributors, one of them being

  Filmore, a Florida company engaged in the business of buying and selling PPE. Torres eventually

  sent THI a fraudulent invoice for consulting services in connection with his introduction of THI to

  Filmore for the sale of “3M masks 1860.” See Torres Invoice attached as Exhibit “A.”

         22.     Torres represented that Ast, the head of Filmore, and Filmore, could be trusted and

  were reputable. Torres also advised THI that Filmore could provide authentic 3M masks to THI

  quickly.

         23.     Relying on Torres’ representations, THI began negotiating with Filmore for the

  purchase and sale of PPE, specifically 3M 1860 N95 respirators. Filmore represented it had

  authentic 3M face masks to sell and could ship them to THI in Peru.




                                                    6
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 30




                              THI and Filmore Execute A Valid Contract

         24.     In fact, to convince THI of its ability to deliver authentic 3M masks, Ast sent THI

  an inspection report prepared by TUV, Inspection Report No. ITD2020N200431 (the “Inspection

  Report”). See Inspection Report attached as Exhibit “B.” The Inspection Report, dated November

  25, 2020, stated that the masks inspected were 3M 1860 N95 respirators. See id. at 1-2, 7-9. The

  photos included in the Inspection Report also show the masks in 3M packaging and bearing the lot

  number B20245. Id. at 3-9.

         25.     Upon information and belief, TUV knew Filmore was using this report to validate

  the authenticity of the 3M masks that Filmore was selling to others, including THI. Further, upon

  information and belief, TUV has been providing similar inspection reports to other PPE suppliers

  for similar purposes.

         26.     Thereafter, on or around December 4, 2020, Seminario, on behalf of THI, and Ast,

  on behalf of Filmore, executed a Sale and Purchase Agreement (the “Agreement”) in which THI

  purchased 500,000 2 3M 1860 N95 respirators bearing the lot number B20245 from Filmore for

  $1,700,000.00. See Agreement attached as Exhibit “C.”

         27.     The Agreement, which is governed by Florida law, was executed in Florida by

  Filmore and in Peru by THI. Significantly, the Agreement does not exclude the application of the

  United Nations Convention on Contracts for the International Sale of Goods (“CISG”), a treaty to

  which the United States and Peru are signatories.

         28.     The Agreement included numerous representations that the 3M Masks were

  authentic and complied with 3M standards of quality. For example:




  2
         Filmore later agreed to ship 40 additional masks, making the total amount 500,040 3M masks.

                                                        7
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 30




                 a.      “The 3M 1860 Respirators shall be manufactured in the United States of

                         America by any 3M facility;”

                 b.      The 3M masks “shall confirm [sic] with the Manufacturer’s technical

                         product specifications;”

                 c.      The 3M masks were to be contained in the “original Manufacturer Packing

                         of Product Code 3M Code 1860.”

  See Ex. “C.”

         29.     The Agreement even included the applicable trademark symbols located

  immediately following the references to “3M,” further reinforcing that the 3M Masks THI

  contracted for were going to be authentic ones. See id., at art. 1-2.

         30.     At the time the Agreement was executed, and the Inspection Report was provided,

  nothing in those documents would have given THI pause as to whether the 3M Masks were

  authentic. To the contrary, all representations confirmed that the masks were being directly

  sourced from 3M.

         31.     THI relied on the representations made by Filmore and TUV when executing the

  Agreement and reasonably expected that it would receive authentic 3M masks.

         32.     On or around December 7, 2020, Filmore sent THI an invoice confirming THI’s

  purchase of the 3M Masks. Also attached to the invoice were Filmore’s wire instructions.

         33.     On or around December 10, 2020, THI wired its first payment of $1,000,000.00

  from its Chase bank account in Miami, Florida, to Filmore’s Citibank account in Miami, Florida

  pursuant to Filmore’s wire instructions. The following day, THI wired the remaining $700,000.00,

  thereby completing THI’s obligations under the Agreement.




                                                    8
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 30




         34.     Because the parties agreed to Ex Works shipping terms, THI hired MIMPO Global

  Logistics, S.L. (“MIMPO”), a Spanish transport company, to ship the 3M Masks from Hong Kong

  to Lima, Peru. THI paid MIMPO $565,752.34 for its services. Due to several delays related to

  logistical issues, the holiday season, and COVID-19, MIMPO was not able to ship the 3M Masks

  until the latter part of December.

                                       An Unexpected Turn in Peru

         35.     THI’s shipment of 3M Masks arrived in Peru on or around January 3, 2021. The

  Peruvian Customs Authority cleared THI’s shipment. It also notified 3M Peruvian representatives

  that containers of face masks had arrived bearing the 3M trademark.

         36.     Representatives from 3M inspected THI’s shipment and concluded that the 3M

  Masks were counterfeit. As a result, 3M filed a complaint with INDECOPI, requesting that it seize

  the masks and require THI, as the importer of the purportedly counterfeit 3M Masks, to prove their

  authenticity before releasing them.

         37.     On or around January 5, 2021, INDECOPI accepted 3M’s infringement action,

  seized THI’s shipment of the 3M Masks, and ordered further inspection. THI has been forced to

  partake in these administrative proceedings, which are ongoing.

         38.     The seizure of the 3M Masks it paid for has derailed THI’s business and ability to

  provide the 3M Masks to its customers, to whom it had already sold them. Consequently, THI

  now faces looming lawsuits from its clients as a result of Defendants’ actions.

         39.     Further, THI has incurred substantial additional costs, including but not limited to,

  customs clearance, storage, transportation, taxes, commissions, and attorneys’ fees as a result of

  the proceedings in Peru and the wrongful acts of the Defendants.




                                                   9
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 10 of 30




                  Torres and Filmore Continue to Defraud THI in the Aftermath

         40.     After THI was unexpectedly forced to defend itself in Peruvian administrative

  proceedings, Seminario contacted Ast and Torres requesting that they provide THI with any and

  all additional documentation reflecting the authenticity of the 3M Masks at issue.

         41.     In response, Torres sent THI a fraudulent letter purporting to be from Filmore to

  INDECOPI confirming that THI’s order of 3M masks was authentic.

         42.     Then, on or around February 2, 2021, Filmore sent THI several documents

  purporting to be from 3M, with 3M’s trademark appearing on each document, including:

                 a.     An invoice with an order date of September 21, 2020, indicating that

                        500,040 3M masks from lot number B20245 were shipping from Aberdeen,

                        South Dakota;

                 b.     A bill of lading reflecting a shipment date of November 18, 2020 and

                        indicating that the 500,040 3M masks were being transported from

                        Aberdeen, South Dakota (where 3M manufactures face masks) to Hong

                        Kong; and

                 c.     An order confirmation with 3M, reflecting an order date of September 21,

                        2020, for 500,040 3M masks.

  (collectively, the “3M Documents”). See the 3M Documents, attached as Composite Exhibit “D.”

         43.     Conspicuously, all information related to the purchaser’s name, contact

  information, order number, and account number was redacted.

         44.     Ast also sent THI documents purporting to be 3M certifications that the masks were

  authentic and manufactured in Aberdeen, South Dakota.




                                                 10
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 11 of 30




         45.     In February 2021, Ast informed THI that 3M had advised its Peruvian agent, Mr.

  Manlio Bassino (“Bassino”) in writing, that lot B20245 3 contained authentic 3M 1860 N95 masks

  (the “3M Letter”).

         46.     Based on Ast’s email, THI contacted Bassino, believing that such correspondence

  would resolve the matter, and THI could obtain the release of the 3M Masks. Bassino insisted he

  had received no such correspondence and refused to withdraw his complaint before INDECOPI.

         47.     THI contacted Filmore once again and demanded a copy of the purported 3M

  Letter. Ast responded on February 8, 2021, attempting to shift THI’s focus away from Filmore to

  Bassino, stating: “[t]here seems to be some strange agenda by Bassino and I believe it’s best if

  your counsel can contact with them directly.” See February 8, 2021, Email from Ast, attached as

  Exhibit “E.”

         48.     The following day, February 9, 2021, Ast again emailed THI and alleged to have

  been in direct communication with 3M. See February 9, 2021, Email from Ast attached as Exhibit

  “F.” This email stated that Bassino’s failure to receive the 3M Letter must have been attributable

  to Bassino’s email spam filters. Ast quoted the purported email from 3M:

                 We kindly suggest Dr. Bassino to check his inbox as well as the junk
                 mail/spam for this communication. . . . We also suggest Dr. Bassino
                 to check his mailbox using a desktop computer instead of accessing
                 it via a mobile app. Thank you.

  See Ex. “F.”

         49.     In that same email, Filmore also attached the 3M Letter on February 9, 2021. See

  3M Letter, attached as Exhibit “G.” The 3M Letter stated that the 3M masks from lot B20245




  3
         The same lot that the masks for THI purportedly came from.
                                                 11
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 12 of 30




  imported by THI were manufactured in 3M’s Aberdeen, South Dakota plant and were in fact

  authentic. 4 See Ex. “G.”

         50.     Upon information and belief, Filmore was never in direct communication with 3M,

  and the purported communications from 3M were all a ruse to further perpetrate the fraud.

                                       The INDECOPI Proceedings

         51.     The INDECOPI proceedings have also laid bare the extent of the fraudulent

  scheme.

         52.     On or around February 26, 2021, 3M’s Chief Trademark Counsel, Colette Durst

  (“Durst”), filed an affidavit in those proceedings explaining that the 3M Masks were indeed

  counterfeit. Durst made several alarming declarations:

                 a.     3M only manufactures the 1860 mask in the United States and Singapore.

                        All shipments of 1860 masks from China “shall be deemed as counterfeit,

                        as the one made in this case.”

                 b.     3M routinely publishes Customer Alerts identifying those lot numbers that

                        are counterfeit. Lot B20245 was identified by 3M as being a counterfeit lot.

                 c.     3M has no relationship with TUV and TUV does not have the knowledge

                        or background to authenticate the masks.

         53.     3M has since also confirmed that the 3M Letter purporting to classify lot B20245

  as authentic (Exhibit “G”) is fraudulent and did not originate from 3M’s servers. Moreover, 3M

  advised that the noreply@mmm.com email that purportedly was used to send the 3M Letter to

  Filmore is not a legitimate 3M email account.




  4
        This 3M Letter was later declared by 3M’s Chief Trademark Counsel to be a fabricated
  3M document.
                                                  12
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 13 of 30




          54.      Within the INDECOPI proceedings, 3M has requested sanctions against THI for

  attempting to import counterfeit 3M masks, further damaging THI’s reputation in Peru.

          55.      THI has retained the undersigned and is obligated to pay them a reasonable fee in

  order to bring this suit.

          56.      All conditions precedent to bringing this lawsuit have been performed, excused,

  and/or waived.

                                             COUNT I
                         Breach of Contract for International Sale of Goods
                                         Under the CISG
                                        (Against Filmore)

          57.      THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

          58.      On or around December 4, 2020, THI and Filmore executed the Agreement. Under

  the Agreement, Filmore was required to deliver 500,000 3M 1860 N95 masks to THI. THI was

  responsible for arranging shipping from Filmore’s warehouse in Hong Kong to Lima, Peru.

          59.      Both the United States and Peru are signatories to the CISG. The Agreement does

  not expressly exclude the application of the CISG. Therefore, the CISG governs the Agreement

  between THI and Filmore, as well as the rights and obligations of THI and Filmore arising under

  the Agreement.

          60.      Under the Agreement, Filmore was to deliver 500,000 authentic 3M masks

  conforming to 3M’s quality standards. See Ex. “C” at art. 1.

          61.      On or around, January 3, 2021, THI’s shipment of 3M Masks arrived in Peru and

  3M representatives examined THI’s shipment. The 3M representatives ultimately concluded that

  the 3M Masks were counterfeit and filed a complaint against THI, which was subsequently

  admitted by INDECOPI on January 5, 2021.




                                                   13
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 14 of 30




         62.     Filmore fundamentally breached the Agreement by failing to deliver 3M masks that

  were of the quality and description required by the Agreement.

         63.     That breach substantially deprived THI of what it reasonably expected under the

  Agreement.

         64.     Although THI has taken measures to mitigate the impact of Filmore’s fundamental

  breach, THI has nevertheless suffered damages for which it is entitled to compensation under the

  CISG. To wit, Article 74 of the CISG provides for “[d]amages for breach of contract by one party”

  calculated as the “sum equal to the loss, including loss of profit, suffered by the other party as a

  consequence of the breach.” CISG, Art. 74.

         65.     THI has suffered recoverable damages.

         66.     THI is further entitled to recover pre-judgment interest on the $1,700,000.00 it paid

  to Filmore.

          WHEREFORE, THI demands judgment against Defendant Filmore for damages,

  including any and all foreseeable damages, costs, shipping costs, lost profits, incidental and

  consequential damages, as well as prejudgment interest and interest at a rate prescribed under

  Sections 687.01 and 55.03, Florida Statutes.

                                         COUNT II
                Breach of the Implied Covenant of Good Faith and Fair Dealing
                                      (Against Filmore)

         67.     THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         68.     THI and Filmore are parties to the Agreement. Under the Agreement, THI had a

  reasonable commercial expectation of receiving authentic 3M masks, the express delivery of which

  was required under the Agreement.




                                                  14
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 15 of 30




         69.     Filmore consciously and deliberately refused to discharge its contractual

  obligations under the Agreement and knew that the 3M Masks it provided THI were not authentic

  and did not conform to 3M’s quality standards.

         70.     Filmore’s failure to deliver authentic 3M masks to THI unfairly frustrated the

  Agreement’s purpose and disappointed THI’s expectations. THI reasonably expected to be

  provided authentic 3M masks so that THI could then fulfill its obligations to its clients.

         71.     Filmore’s failure to deliver authentic 3M masks is a material breach of the

  Agreement, which has deprived THI of the Agreement’s benefits.

         72.     As a result of Filmore’s breach, THI has suffered damages and is entitled to same.

         WHEREFORE, THI demands judgment against Defendant Filmore for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                            COUNT III
                                       Fraudulent Inducement
                                          (Against Torres)

         73.     THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         74.     Torres made false representations to THI regarding his ability to find a reputable

  and reliable distributor that could fulfill THI’s PPE needs.

         75.     Torres also falsely represented that Ast and Filmore were trustworthy and

  reputable, because he knew they were not.

         76.     Torres further falsely represented that Filmore had the capability to provide

  authentic 3M 1860 N95 masks to THI.

         77.     At all times relevant hereto, Torres knew the 3M Masks Filmore intended to ship

  to THI were fake.



                                                   15
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 16 of 30




         78.     Torres intended for THI to rely on his representations that Filmore could supply it

  with authentic 3M masks that met 3M’s standards of quality.

         79.     THI justifiably relied on Torres’ misrepresentations and rendered full payment for

  the 3M Masks to Filmore. Additionally, based on Torres’s representations, THI agreed to pay and

  did pay Torres a fee. See Ex. “A.”

         80.     Filmore failed to provide authentic 3M Masks to THI, pursuant to the terms of the

  Agreement.

         81.     As a result of Torres’ misrepresentations, THI has been damaged.

         WHEREFORE, THI demands judgment against Defendant Torres for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                             COUNT IV
                                        Fraudulent Inducement
                                       (Against Ast and Filmore)

         82.     THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         83.     Ast made numerous false statements to THI regarding the authenticity of the 3M

  Masks, which false statements were reflected in the Agreement, including:

                 a.        “The 3M 1860 Respirators shall be manufactured in the United States of

                           America by any 3M facility;”

                 b.        The 3M masks “shall confirm [sic] with the Manufacturer’s technical

                           product specifications;”

                 c.        The 3M masks will be delivered in the “original Manufacturer Packing of

                           Product Code 3M Code 1860.”

  See Ex. “C” at art. 1.



                                                      16
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 17 of 30




         84.     Ast also provided the Inspection Report to THI in an effort to induce THI to execute

  the Agreement with Filmore. The Inspection Report contained additional false, deceptive, and

  misleading statements and representations regarding the masks, including:

                 a.        Representations that the masks were 3M 1860 N95 respirators;

                 b.        Photos showing the masks in 3M packaging; and

                 c.        Photos bearing the lot number B20245, the same lot number reflected in the

                           Agreement.

  See Ex. “B” at 1, 3-7.

         85.     At all times relevant hereto, Ast and Filmore knew the 3M Masks Filmore intended

  to ship to THI were fake.

         86.     Ast and Filmore intended for THI to rely on their representations that the 3M Masks

  were authentic and met 3M’s quality standards.

         87.     THI justifiably relied on Ast’s and Filmore’s misrepresentations and rendered full

  payment for the 3M Masks.

         88.     Filmore failed to provide authentic 3M masks to THI, pursuant to the terms of the

  Agreement.

         89.     As a result of Ast’s and Filmore’s misrepresentations, THI has been damaged.

         WHEREFORE, THI demands judgment against Defendants Ast and Filmore for damages

  in an amount to be established at trial, as well as pre-judgment and post-judgment interest and

  taxable costs, and for such further relief as the Court deems just and proper.

                                              COUNT V
                                                 Fraud
                                            (Against Torres)

         90.     THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.



                                                   17
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 18 of 30




         91.     THI was in search of a distributor to provide 3M 1860 N95 masks to fulfill its

  clients’ needs in Peru.

         92.     Torres knew that THI was looking for PPE, specifically 3M masks.

         93.     Torres represented that Filmore was capable of providing authentic 3M masks to

  THI.

         94.     Torres, through and with the assistance of Filmore, misrepresented Filmore’s

  ability to provide THI with authentic 3M masks and knew that these representations were false

  when made, as more particularly alleged above, including as follows:

                 a.         Representing that Ast and Filmore were reputable and trustworthy.

                 b.         Representing that Filmore had the ability to provide authentic 3M masks;

                 c.         Providing a fraudulent invoice to THI for consulting services for the sale of

                            “3M masks 1860” (Ex. “A”); and

                 d.         Providing THI a fraudulent letter purporting to be from Filmore to

                            INDECOPI, confirming that the 3M Masks THI purchased were authentic.

         95.     Each of those representations were knowingly false when made.

         96.     Torres made the foregoing misrepresentations and omissions knowing that they

  were material to THI, with the intent of inducing reliance on the part of THI.

         97.     THI relied on the aforementioned false representations and paid Filmore

  $1,700,000.00 for the 3M Masks and $126,244.00 to Torres for consulting services. THI also

  expended significant funds to ship the 3M Masks, and promised to deliver 3M Masks to its clients,

  incurring significant additional fees and exposure to potential liability in the process.

         98.     As a direct and proximate result of the materially false representations made by

  Torres, through and with the full cooperation and assistance of Filmore, THI has been damaged.



                                                     18
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 19 of 30




         WHEREFORE, THI demands judgment against Defendant Torres for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                             COUNT VI
                                                 Fraud
                                       (Against Ast and Filmore)

         99.      THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         100.     THI was in search of a distributor to provide 3M 1860 N95 masks to fulfill its

  clients’ needs in Peru.

         101.     Ast knew that THI was looking for PPE, specifically 3M masks.

         102.     Filmore held itself out as being able to provide authentic 3M masks for THI through

  its Hong Kong supplier.

         103.     Ast, through and with the assistance of Filmore, made various representations of

  fact that Ast and Filmore knew were false when made, as follows:

               a. Representing that Filmore had the ability to provide authentic 3M masks that

                  complied with 3M’s quality standards;

               b. Representing that the 3M Masks were manufactured in a 3M facility in the United

                  States;

               c. Providing THI deceptive, misleading and fraudulent 3M documents, including a

                  letter purportedly written by 3M stating that lot B20245 was authentic, when in

                  fact, it was counterfeit;

               d. Providing a fraudulent 3M invoice, order confirmation, and bill of lading all

                  reflecting the shipment of 500,040 3M masks from Aberdeen, South Dakota;




                                                  19
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 20 of 30




             e. Providing fraudulent 3M certifications purporting to verify that the 3M Masks were

                 manufactured in Aberdeen, South Dakota, and were authentic; and

             f. Providing a deceptive, misleading, and fraudulent Inspection Report representing

                 that the 3M Masks were authentic and conformed to 3M’s quality standards.

  See Exs. “B,” “C,” “D,” and “G.”

         104.    Each of those representations were knowingly false when made. Ast and Filmore

  either knew that Filmore could not provide authentic 3M masks, or that Filmore did not actually

  intend to supply authentic 3M masks.

         105.    Ast made the foregoing misrepresentations and omissions knowing that they were

  material to THI, with the intent of inducing reliance on the part of THI.

         106.    THI relied on the aforementioned false representations and sent the sum of

  $1,700,000.00 to Filmore’s bank account. It also expended significant funds to ship the 3M Masks,

  and promised to deliver the 3M Masks to its clients, incurring significant additional fees and

  exposure to potential liability in the process.

         107.    As a direct and proximate result of the materially false representations made by Ast,

  through and with the full cooperation and assistance of Filmore, THI has been damaged.

         WHEREFORE, THI demands judgment against Defendants Ast and Filmore for damages

  in an amount to be established at trial, as well as pre-judgment and post-judgment interest and

  taxable costs, and for such further relief as the Court deems just and proper.

                                              COUNT VII
                                                 Fraud
                                             (Against TUV)

         108.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         109.    TUV falsely stated that the 3M Masks were 3M 1860 N95 respirators.



                                                    20
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 21 of 30




           110.   At all times relevant hereto, TUV knew that the 3M Masks were not authentic.

           111.   TUV intended for purchasers contracting with Filmore, including THI, to rely on

  its representations in the Inspection Report that the 3M Masks conformed to 3M’s quality

  standards, so that those purchasers would buy fake 3M masks from Filmore believing they were

  authentic.

           112.   THI justifiably relied on TUV’s misrepresentations and rendered full payment to

  Filmore for the 3M Masks.

           113.   As a result of TUV’s misrepresentations, THI has been damaged.

           WHEREFORE, THI demands judgment against Defendant TUV for damages in an amount

  to be established at trial, as well as pre-judgment and post-judgment interest and taxable costs, and

  for such further relief as the Court deems just and proper.

                                           COUNT VIII
                                    Negligent Misrepresentation
                                          (Against Torres)

           114.   THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

           115.   Torres falsely represented that Ast and Filmore were reputable and trustworthy.

           116.   Torres also falsely represented that Filmore could supply THI with authentic 3M

  masks.

           117.   At all times relevant hereto, Torres knew or should have known that Filmore could

  not provide authentic 3M masks to THI as promised.

           118.   Torres provided a fraudulent invoice to THI for consulting services for the sale of

  “3M masks 1860.” See Ex. “A.”

           119.   Torres also provided THI a fraudulent letter purporting to be from Filmore to

  INDECOPI, confirming that the 3M Masks sold to THI were authentic.



                                                   21
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 22 of 30




         120.    Torres intended to induce THI to rely on his misrepresentations by contracting to

  have Filmore sell THI the 3M Masks, and pay him a fee for finding authentic 3M masks to

  purchase.

         121.    THI justifiably relied on Torres’ misrepresentations and agreed to purchase the 3M

  Masks from Filmore for $1,700,000.00 and pay Torres $126,244.00 for consulting services. THI

  also expended significant funds to ship the 3M Masks, and promised to deliver 3M Masks to its

  clients, incurring significant additional fees and exposure to potential liability in the process.

         122.    As a result of Torres’ misrepresentations, THI has been damaged.

         WHEREFORE, THI demands judgment against Defendant Torres for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                                COUNT IX
                                        Negligent Misrepresentation
                                         (Against Ast and Filmore)

         123.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         124.    Ast falsely represented that Filmore could supply THI with authentic 3M masks.

         125.    At all times relevant hereto, Ast knew or should have known that Filmore could not

  provide authentic 3M masks to THI as promised.

         126.    Ast, through and with the assistance of Filmore, made various representations of

  fact, including but not limited to:

                 a.      Representing that Filmore had the ability to provide authentic 3M masks

                         that complied with 3M’s quality standards;

                 b.      Representing that the 3M Masks were manufactured in a 3M facility in the

                         United States;



                                                    22
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 23 of 30




                 c.      Providing THI deceptive, misleading, and fraudulent 3M documents,

                         including a letter purportedly written by 3M stating that lot B20245 was

                         authentic, when in fact, it was counterfeit;

                 d.      Providing a fraudulent 3M invoice, order confirmation, and bill of lading

                         all reflecting the shipment of 500,040 3M masks from Aberdeen, South

                         Dakota;

                 e.      Providing fraudulent 3M certifications purporting to verify that the 3M

                         Masks were manufactured in Aberdeen, South Dakota, and were authentic

                         3M masks; and

                 f.      Providing a deceptive, misleading, and fraudulent Inspection Report from

                         TUV representing that the 3M Masks were authentic and conformed to

                         3M’s quality standards.

  See Exs. “B,” “C;” see also Exs. “D” and “G.”

         127.    Ast and Filmore intended to induce THI to rely on their misrepresentations and

  have THI pay for 3M masks Ast and Filmore knew were fake but represented to THI as being

  authentic.

         128.    THI justifiably relied on Ast’s and Filmore’s misrepresentations and agreed to

  purchase the 3M Masks from Filmore for $1,700,000.00. THI also expended significant funds to

  ship the 3M Masks, and promised to deliver 3M Masks to its clients, incurring significant

  additional fees and exposure to potential liability in the process.

         129.    As a result of Ast’s and Filmore’s misrepresentations, THI has been damaged.




                                                   23
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 24 of 30




         WHEREFORE, THI demands judgment against Defendants Ast and Filmore for damages

  in an amount to be established at trial, as well as pre-judgment and post-judgment interest and

  taxable costs, and for such further relief as the Court deems just and proper.

                                            COUNT X
                                    Negligent Misrepresentation
                                          (Against TUV)

         130.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         131.    TUV falsely represented that lot B20245 contained authentic 3M 1860 N95 masks.

         132.    At all times relevant hereto, TUV knew or should have known that the 3M Masks

  were not authentic and were not produced by 3M.

         133.    TUV intended for purchasers contracting with Filmore, including THI, to rely on

  its representations in the Inspection Report that the 3M Masks were authentic and conformed to

  3M’s quality standards so that those purchasers would buy 3M masks from Filmore believing they

  were authentic. See Ex. “B.”

         134.    THI justifiably relied on TUV’s misrepresentations and rendered full payment to

  Filmore for the 3M Masks.

         135.    As a result of TUV’s misrepresentations, THI has been damaged.

         WHEREFORE, THI demands judgment against Defendant TUV for damages in an amount

  to be established at trial, as well as pre-judgment and post-judgment interest and taxable costs, and

  for such further relief as the Court deems just and proper.

                                          COUNT XI
           Breach of Florida’s Deceptive and Unfair Trade Practice Act (“FDUPTA”)
                               Florida Statutes §§ 501.201, et seq.
                                       (Against Filmore)

         136.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.




                                                   24
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 25 of 30




         137.    Filmore is a Florida limited liability company that engaged in a series of deceptive

  and unfair trade practices against its customer, THI.

         138.    Filmore delivered 3M masks from Hong Kong to Peru thereby engaging in “trade

  or commerce” as defined in Section 501.203(8), Florida Statutes.

         139.    THI, as a medical equipment wholesaler, is a “consumer” as defined under Section

  501.203(7), Florida Statutes.

         140.    Filmore’s deceptive and unfair practices included, but were not limited to:

                 a.      Misrepresenting that it was selling authentic 3M masks;

                 b.      Misrepresenting that the 3M Masks conformed to 3M’s quality standards;

                 c.      Misrepresenting that the 3M Masks were manufactured in 3M’s Aberdeen,

                         South Dakota plant in the United States; and

                 d.      Providing fraudulent documentation to support its position that the masks it

                         sold to THI were authentic 3M masks.

  See Ex. “C;” see also Exs. “D,” and “G.”

         141.    THI rendered $1,700,000.00 as payment for the 3M Masks.

         142.    Filmore’s actions constitute unfair and deceptive trade practices that are expressly

  prohibited by Section 501.204, Florida Statutes.

         143.    As a direct and proximate cause of Filmore’s unfair and deceptive trade practices,

  THI has suffered actual damages. THI is also entitled to its attorneys’ fees and costs for having to

  bring this action for deceptive trade practices under the applicable Florida statute.

         WHEREFORE, THI demands judgment against Defendant Filmore for damages in an

  amount to be determined at trial, interest as allowed by law, reasonable attorneys’ fees and costs




                                                   25
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 26 of 30




  pursuant to Section 501.2105, Florida Statutes, and for such further relief as the Court deems just

  and proper.

                                            COUNT XII
                                      Breach of Fiduciary Duty
                                          (Against Torres)

         144.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         145.    At all times material hereto, a fiduciary relationship existed between THI and

  Torres, whereby Torres acted as an agent of THI in locating a reputable distributor that could

  supply THI with authentic 3M masks.

         146.    THI also placed trust and confidence in Torres to find a reliable distributor of 3M

  masks in the United States.

         147.    The fiduciary duty of Torres required him to act in the best interests of THI.

         148.    Torres breached his fiduciary duty to THI when he introduced THI to Filmore, a

  company that Torres knew could not provide THI with authentic 3M masks.

         149.    As a direct and proximate result of Torres’ breach of his fiduciary duty to THI, THI

  has suffered damages.

         WHEREFORE, THI demands judgment against Defendant Torres for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                           COUNT XIII
                                         Civil Conspiracy
                                      (Against All Defendants)

         150.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.




                                                  26
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 27 of 30




         151.    Defendants entered into an express or implied agreement among themselves to

  unlawfully mislead, deceive, and defraud THI, as further described above, and to enrich

  themselves at THI’s expense.

         152.    Torres, on his own behalf, performed one or more acts in furtherance of the

  conspiracy, as more particularly alleged above, including but not limited to:

                 a.     Introducing THI to Ast and Filmore, representing that they were reputable

                        and trustworthy when he knew they were not;

                 b.     Advising THI that Filmore could provide the requisite 3M masks, knowing

                        that Filmore could not provide authentic 3M masks;

                 c.     Sending THI an invoice for consulting services related to the sale of 3M

                        masks (see Ex. “A”); and

                 d.     Providing THI a fraudulent letter that Torres affirmed had been sent by

                        Filmore to INDECOPI, wherein such letter Filmore represents to

                        INDECOPI that the 3M Masks sold to THI were authentic 3M masks.

         153.    Ast, on his own behalf and on behalf of Filmore, performed one or more acts in

  furtherance of the conspiracy, as more particularly alleged above including the following:

                 a.     Sending the Agreement to THI, knowing that Filmore did not have the

                        capability to perform as promised;

                 b.     Affixing his name to an Agreement, which falsely represented that the 3M

                        Masks would be authentic;

                 c.     Convincing THI to wire $1,700,000.00 to Filmore’s Florida bank account

                        by falsely representing that the 3M Masks had been manufactured in the




                                                  27
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 28 of 30




                         United States, were authentic 3M masks, and that TUV had been able to

                         confirm that the 3M Masks were authentic; and

                 d.      Sending deceptive, misleading, and fraudulent documents purporting to be

                         from 3M that portrayed the masks as authentic, when they were counterfeit.

  See Ex. “C;” see also Exs. “D” and “G.”

         154.    TUV performed one or more acts in furtherance of the conspiracy, as more

  particularly alleged above, including the following:

                 a.      Falsely representing that the masks from lot number B20245 were authentic

                         3M masks; and

                 b.      Falsely representing that the 3M Masks conformed to 3M’s quality

                         standards.

  See Ex. “B.”

         155.    The combined actions of all Defendants were intended to induce THI to rely on the

  afore-described misrepresentations.

         156.    As a direct and proximate result of the conspiracy to defraud, THI has been

  damaged.

         WHEREFORE, THI demands judgment against Defendants Torres, Filmore, Ast, and

  TUV for damages in an amount to be established at trial, as well as pre-judgment and post-

  judgment interest and taxable costs, and for such further relief as the Court deems just and proper.

                                            COUNT XIV
                                         Unjust Enrichment
                                          (Against Torres)

         157.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.




                                                  28
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 29 of 30




         158.    THI conferred a benefit on Torres in the amount of $126,244.00 for introducing

  THI to Filmore in connection with the purchase of the 3M Masks.

         159.    Torres voluntarily accepted and retained the benefit THI conferred.

         160.    Because THI has been unable to take possession of the 3M Masks it paid for, the

  circumstances are such that it would be inequitable for Torres to retain the funds.

         WHEREFORE, THI demands judgment against Defendant Torres for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                            COUNT XV
                                (In the Alternative to Counts I & II)
                                             Conversion
                                         (Against Filmore)

         161.    THI re-alleges paragraphs 1 through 55 above as if fully alleged herein.

         162.    THI wired $1,700,000.00 to Filmore’s Florida bank account with the express

  instruction that such monies were to be used to fulfill the Agreement.

         163.    Rather than deliver the 3M Masks, Filmore misappropriated the funds for an

  unauthorized use.

         164.    THI has demanded that Filmore return the $1,700,000.00.

         165.    To date, Filmore has failed to refund any monies to THI.

         166.    Filmore’s continuous and wrongful possession of THI’s money has deprived THI

  of the use of that money, including the ability to find another manufacturer and distributor of

  authentic 3M masks.

         167.    As a direct and proximate result, THI has been damaged.




                                                  29
Case 1:21-cv-21632-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 30 of 30




         WHEREFORE, THI demands judgment against Defendant Filmore for damages in an

  amount to be established at trial, as well as pre-judgment and post-judgment interest and taxable

  costs, and for such further relief as the Court deems just and proper.

                                      JURY TRIAL DEMAND

         THI demands a trial by jury for all matters so triable.



         Dated: April 28, 2021                  Respectfully submitted,
                                                DIAZ, REUS & TARG, LLP
                                                100 Southeast Second Street
                                                3400 Miami Tower
                                                Miami, Florida 33131
                                                Telephone: (305) 375-9220
                                                Facsimile: (305) 375-8050

                                                By: /s/ Roland Potts
                                                Michael Diaz (Florida Bar No. 606774)
                                                Email Address: mdiaz@diazreus.com
                                                Gary E. Davidson (Florida Bar No. 69094)
                                                Email Address: gdavidson@diazreus.com
                                                Roland Potts (Florida Bar No. 87072)
                                                Email Address: rpotts@diazreus.com
                                                Audriana Rodriguez (Florida Bar No. 1026178)
                                                Email Address: arodriguez@diazreus.com

                                                Counsel for Plaintiff THI Medical, S.A.C.




                                                  30
